Citation Nr: 1412174	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-42 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for a right great toe disability.

5. Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to October 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran provided testimony at a November 2013 hearing before  the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for a right great toe and right hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A left knee disability was not manifest during the Veteran's service and is not related to the Veteran's period of active service.

2.  A chronic low back disability was not manifest during service.  Arthritis was not manifest within one year of separation from service.

3.  In service low back strain was acute and resolved.

4.  A left shoulder disability was not manifest during the Veteran's service and is related to the Veteran's period of active service.


CONCLUSION OF LAW

1.  A left knee disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).

2.  A chronic low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  A left shoulder disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

The October 2009 VCAA letter explained what evidence was necessary to substantiate the Veteran's claims of service connection.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the October 2009 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

As outlined in the August 2012 formal finding of unavailability, the RO has done everything reasonable possible to locate the service treatment records.  The Veteran was notified of the unavailability of the records in a November 2012 letter.  This letter advised the Veteran that she could submit additional information and evidence in support of her claim.  The Veteran did not identify any other sources that should be searched, nor did she provide alternative documents.  As such, the RO has satisfied the heightened duties of Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In this case, VA obtained the Veteran's available service treatment records.  She did not provide authorization to obtain any private treatment records.  

The Veteran was afforded a VA examination pertaining to her claimed low back disability in March 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report is adequate for the purpose of adjudicating the Veteran's claim.

The Board notes that the Veteran was not afforded a VA examination in connection with the claim of service connection for a left knee disability and a left shoulder disability.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. § 3.159(c)(4)(i).  

There is no evidence establishing that a disease or injury (e.g., left knee and left shoulder disabilities) occurred in service or that such had manifest during the applicable presumptive period nor is there any indication that the Veteran's disability is associated with an event in service.  Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would not aid in substantiating the claims. 38 U.S.C.A. § 5103A(a)(2).

In November 2013, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The VLJ also left the record open for a 60 day period following the hearing to allow for the submission of such additional evidence.  The Veteran did not submit the evidence identified during the hearing and did not authorize VA to obtain the records on her behalf.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim of service connection is ready to be considered on the merits.

Laws and Regulations

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that she engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2013).

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2013).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service. See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  





Left Knee and Left Shoulder 

The Veteran contends that she is entitled to service connection for a left knee and left shoulder disability as a result of running and performing pull-ups during service.  After review of the record, the Board finds against the claims.

As addressed above, there is a formal finding of unavailability for the Veteran's service treatment records.  However, during the November 2013 Board hearing, the Veteran denied treatment or reports to sick call in service for the left knee and left shoulder.  At that time, the Veteran identified post-service private treatment records pertaining to the claimed disabilities.  Although the VLJ held the record open for 60 days, the Veteran failed to submit the identified records.  Moreover, she did not authorize VA to obtain the records on her behalf.  Additionally, the Veteran denied any other post-service medical treatment for the claimed disabilities.  The Veteran has been accorded ample opportunity to present evidence in support of her claim.  She has failed to do so. See 38 U.S.C.A. § 5107(a).  

A veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge as it comes to her through her senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report pain but this testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

To the extent that the Veteran attributed her disabilities to service, the Board finds that her assertions are not credible.  In this regard, we note that she denied in-service reports or treatment for the claimed disabilities.  The Board further notes that arthritis is not shown within a year of discharge.

Post-service evidence is devoid of a showing of complaints or treatment related to the disabilities following active service until years thereafter.  In this case, the Veteran has denied post-service treatment for the claimed disabilities until 2011, which is about ten years after service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has not alleged any in-service treatment for the disabilities.  She alleges her left knee and left shoulder are related to injuries during service, but acknowledged that she did not seek treatment for such injuries during service.  However, the Veteran's later allegation of in-service injury, first given only when seeking service connection for these disabilities is not credible when seen in light of the other evidence of record.  The Board finds that the lack of complaints during service, and the many years between service discharge and evidence of treatment are far more probative than remote statements of in-service onset in support of a claim for monetary benefits.  

There is no competent evidence in the record which supports a positive nexus to service.  To the extent that the Veteran is asserting a connection between her disabilities and an event in service, the record does not support her assertion.  The weight of the evidence therefore reflects that the Veteran's left knee and left shoulder disorders are unrelated to service.  

In sum, left knee and left shoulder disabilities were not manifest during service or within one year of separation.  Rather, there was a remote post-service onset.  There is no reliable evidence linking the disabilities to service.  

Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a left knee disability and a left shoulder disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b).




Low Back 

The Board finds that a preponderance of the evidence is against a finding that the Veteran has a low back disability due to her period of service.

The Veteran is competent to provide testimony or statements relating to symptoms or facts of events that she has observed and are within the realm of her personal knowledge.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

In this case, the Veteran is competent to report that she experiences low back pain.  See Buchanan v. Nicholson, 451 F. 3d 1331 (2006).  Furthermore, she is competent to report her in-service back pain.  However, the Board finds the March 2013 VA examiner's opinion is entitled to more probative weight than the Veteran's argument that the current low back disability is due to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

During the November 2013 Board hearing, the Veteran reported that she received a profile for her back subsequent to a road march.  The Veteran submitted a copy of an individual sick slip reflecting that she was seen on July 2011.  The sick slip indicates the Veteran was placed on no running, rucksack, jumping, and walk at own pace and distance for five days but it does not indicate the reason why.  

In the March 2013 VA examination, the VA examiner opined that the Veteran's claimed low back disorder was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  Additionally, she indicated that the Veteran's in-service complaints were acute and muscle related with no permanent changes.  She based her opinion on her review of the claims file, x-rays, and service treatment records including the July 2000 individual sick slip. 

The Board acknowledges the Veteran's July 2000 individual sick slip; however, this record identifies no underlying disease or injury.  Additionally, the VA examiner noted the curvature of the spine shown on x-ray is within the normal range.  As regards to the Veteran's complaints of low back pain in service, the VA examiner indicated the Veteran's complaints were acute and muscle related with no demonstration of permanent changes.  Additionally, she indicated the Veteran's back problems resolved since in the past 10 years there is no medical documentation of treatment or prescribed medication.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The examiner indicated that x-rays show no degenerative changes and the curvature of the spine falls within the normal range.  

Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a low back disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).

ORDER

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.

Service connection for a left shoulder disability is denied.


REMAND

A review of the record reflects that further development is warranted.  As an initial matter, there appear to be relevant VA records that have not yet been obtained.  During the November 2013 Board hearing, the Veteran indicated that she received a post-service hearing evaluation at a VA facility, but the records of such treatment have not been sought for association with the claims file.  A remand is required to obtain outstanding VA records. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

With respect to the Veteran's right ear hearing loss claim, there is an indication that there may be a current hearing loss disability.  During the November 2013 Board hearing, the Veteran reported that she noticed hearing loss in the right ear during service.  Additionally she reported a current humming sound that is always present.  The requirement for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d).  In light of this, the Veteran will be afforded an audiological examination for current findings and a nexus opinion.

Additionally, a September 2000 individual sick slip noted the Veteran reported a sore toe.  The Veteran has not had a VA examination to address the etiology of this disorder.  Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran's great right toe disability, began during service or is related to any incident of service is required in adjudicating the claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to have her provide the names and addresses of any and all health care providers who have provided treatment for her right ear hearing loss disability and right great toe disability since service.  

After acquiring this information and obtaining any necessary authorization, the RO should obtain copies of any outstanding records and associate them with the claims file.  

2.  Make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA audiological examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a hearing loss disability that began during service or is related to some incident of service.

The examiner should take a complete history from the Veteran as to the onset and nature of her hearing loss disability.

The Veteran has described onset of hearing loss due to noise exposure during training at the rifle range during active service.

The examiner should indicate whether the Veteran has a right hearing loss disability.  If so, the examiner should indicate whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the hearing loss began during active service or is related to any incident of service.

The examiner should provide a fully reasoned explanation for his or her opinions based on established medical principles and his or her clinical experience and medical expertise.

3.  Schedule the Veteran for a VA examination with respect to her service connection claim for a right great toe disability.  All indicated evaluations, studies, and tests deemed necessary should be accomplished.  

The examiner is requested to offer an opinion as to whether any disability of the right great toe is at least as likely as not (i.e. a fifty percent or greater probability) etiologically related to her period of service to include complaints of right great toe pain documented in the September 2000 individual sick slip.  

The examiner should provide a complete rationale for all conclusions reached.  

The examiner is consider the Veteran's lay statements regarding continued pain since service and September 2000 individual sick slip. 

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


